Citation Nr: 0021896	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-35 717	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	John G. Ratcliff, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to nonservice-connected 
pension benefits.

The Board remanded the case for further development in March 
1998.

In March 1999, the veteran appointed an attorney to represent 
her.  In March 2000, the Board sent the attorney a copy of 
the supplemental statement of the case dated May 1999 and 
gave the attorney an opportunity to submit addition evidence 
and argument.  In April 2000, the attorney submitted a 
declaration from the veteran and requested a copy of her 
entire claims file.  In June 2000, the Board sent the 
attorney a copy of the claims file.


FINDINGS OF FACT

1.  The veteran has had a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy which, although rated as 50 
percent disabling under the criteria in the VA Schedule for 
Rating Disabilities, has produced no residual disabling 
effects that would interfere with her ability to work.

2.  The veteran has degenerative joint disease of the lumbar 
spine, rated 20 percent disabling; cervical spondylosis, 
rated 10 percent disabling; and degenerative arthritis of the 
knees, rated 10 percent disabling, which produce pain and 
some limitation of motion which makes it difficult for the 
veteran to perform physically demanding tasks such as 
cleaning houses.

3.  The veteran has internal and external hemorrhoids, rated 
10 percent disabling, which required surgical treatment by 
banding in 1991 and 1994 but in more recent years have been 
noted on rectal examinations to be without bleeding, 
thrombosis, or fissures.

4.  The veteran has chronic obstructive pulmonary disease 
(COPD), rated as 10 percent disabling, which has been 
described by examiners since 1996 as "stable" and which may 
contribute to some shortness of breath on exertion.

5.  The veteran has glaucoma and was shown on an August 1998 
VA examination to have an impairment of uncorrected visual 
acuity that may be rated as 10 percent disabling.

6.  The veteran is 51 years old, a high school graduate, and 
has worked as a cook, a cashier, and a maid; she last worked 
in approximately 1993 or 1994 cleaning houses on a regular 
basis.


CONCLUSION OF LAW

The veteran is not unable to secure and follow substantially 
gainful employment by reason of disability.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.16(a), 
4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks nonservice-connected VA pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. 
§ 1521 (West 1991).  A person shall be considered to be 
permanently and totally disabled if such a person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person or if 
such a person is suffering from (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the Secretary to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  
38 U.S.C.A. § 1502 (West 1991).  Thus, permanent and total 
disability for pension purposes can be shown by means of a 
"subjective" or an "objective" standard as follows:  (1) 
the veteran must be unemployable as a result of a lifetime 
disability; or, if not unemployable, (2) the veteran must 
suffer from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation.  Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282, 287-88 (1992).

To determine whether a veteran is permanently and totally 
disabled, VA regulations require the adjudicator to rate each 
disability in accordance with the criteria for each 
disability provided in the VA Schedule for Rating 
Disabilities.  38 C.F.R. § 4.17 (1999); Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) (noting that, before a total and 
permanent disability rating can be awarded, an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability).  If a disability or a combination of 
disabilities is rated as 100 percent disabling under the 
rating criteria, the veteran would be considered "totally" 
disabled under the "average person" test because the 
disability ratings in the VA Schedule for Rating Disabilities 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from each disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Having determined the disability to be total under the 
schedular criteria, the adjudicator then must consider 
whether the 100 percent rating or the combined 100 percent 
rating is "permanent", i.e., "reasonably certain to 
continue throughout the life of the disabled person".  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 4.15, 4.17.  If so, a 
permanent and total disability rating could be assigned based 
on the "average person" test or the "objective standard", 
i.e., the veteran is considered to suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation.

If a disability or a combination of disabilities is rated as 
less than 100 percent disabling under the rating criteria, 
the adjudicator must consider whether a permanent and total 
rating may be assigned under the "subjective standard".  To 
do so, the adjudicator must first determine whether the 
percentage requirements for a total disability under section 
4.16(a) of the regulations have been met.  38 C.F.R. § 4.17.  
Section 4.16(a) provides that, where there is only one 
disability, it shall be ratable at 60 percent or more and 
that, where there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  If the percentage requirements of 
section 4.16(a) are met, the adjudicator must then consider 
whether the rating or ratings assigned are permanent in 
nature or subject to change because a disability or 
disabilities may improve.  38 C.F.R. § 4.17 ("For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.").

Where the percentage requirements of section 4.16(a) are met 
and the disabilities involved are of a permanent nature, the 
rating board must then render a judgment as to whether the 
veteran's disabilities render him or her unemployable, i.e., 
unable to secure or follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  If so, a 
rating of permanent and total disability will be assigned.  
38 C.F.R. § 4.17.  Where the percentage requirements of 
section 4.16(a) are not met but, in the judgment of the 
rating board, the veteran is nevertheless unemployable as a 
result of disability, the rating board may refer the claim to 
the Adjudication Officer under section 3.321(b)(2) for 
extra-schedular consideration of a permanent and total 
disability rating.  38 C.F.R. § 4.17(c), 3.321(b)(2).  In 
rendering a judgment as to unemployability, the rating board 
must consider the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2).

A claim for nonservice-connected pension benefits is well-
grounded where the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Generally, the Board should consider only the 
evidence that is or may be favorable to the claim in deciding 
whether a claim is well grounded.  See Clyburn v. West, 12 
Vet. App. 296, 302 (1999), citing Arms v. West, 12 Vet. App. 
188, 195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered" in determining 
whether a claim is well grounded), overruled on other grounds 
by Kessel v. West, 13 Vet. App. 9, 19 (1999).

In this case, a DD Form 214 is of record showing that the 
veteran had honorable active military service of 90 days or 
more during a period of war.  Specifically, the veteran 
served during the Vietnam era for three months and 15 days, 
or 105 days, from December 6, 1967, to March 20, 1968.  In 
addition, according to information provided about her income 
on her application form, submitted in March 1996, and 
according to other statements of record, including a 
declaration dated in April 2000, the appellant's income 
appears not to exceed the statutory limit for pension 
purposes.  On her application form, she stated that she had 
no income and on the April 2000 declaration she stated that 
her annual income has been approximately $900.00 since 1995.  
Her statements in this regard are presumed true for the 
purposes of establishing a well grounded claim.  Thus, the 
Board concludes that the first and third requirements for 
establishing a well grounded claim for nonservice-connected 
pension have been met. 

Concerning the second requirement, i.e., whether there is 
evidence of permanent and total disability productive of 
unemployability, the Board notes that the only evidence which 
directly addresses this criterion favorably consists of the 
contentions and statements of the veteran herself that the 
decrease in her ability to work since 1993 is the result of 
various medical problems.  In addition, the Board notes that 
the RO has assigned a combined rating of 70 percent for the 
veteran's disabilities which meets the percentage 
requirements of section 4.16(a) and provides evidence, in and 
of itself, of a high level of disability.  Presuming the 
veteran's statements as to the decrease in her ability to 
work since 1993 to be true for the purpose of a well grounded 
claim and considering that the percentage requirements of 
section 4.16(a) have been met in this case in light of the 
low standard for establishing a well grounded claim, the 
Board concludes that the second requirement for establishing 
a well grounded claim for nonservice-connected pension -- 
i.e., evidence of permanent and total disability productive 
of unemployability -- has also been met in this case, and 
that the claim is therefore well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Turning to the merits of the claim, the Board notes that, 
because the veteran's combined disability rating met the 
percentage requirements of section 4.16(a), the RO denied the 
claim because, in the judgment of the rating board, the 
veteran was not found to be unable to secure and follow 
substantially gainful employment by reason of disability.  
38 C.F.R. § 4.17.  With regard to the ratings for her 
disabilities, the Board notes that the RO has recorded on the 
rating decision document several disabilities rated as zero 
percent, some of these no longer existing currently and some 
not meeting the criteria for a 10 percent rating.

First, cervicitis, endocervicitis, pelvic inflammatory 
disease, and cervical dysplasia are rated zero percent.  The 
veteran is status post a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy and a recent gynecological 
examination in August 1998 was normal and showed a healthy 
and well estrogenated vagina with the cervix surgically 
absent.  A VA Hospital Summary of record shows that the 
veteran was treated for pelvic inflammatory disease in 1973.  
Therefore, the Board concludes that a zero percent rating for 
these gynecological disorders, which are no longer current, 
is appropriate because they no longer produce any disabling 
effects because of surgical removal or they have not been 
shown by the medical evidence of record to have produced any 
disabling effects in recent years.

Second, the RO rated contusion and abrasion of the right ear, 
right shoulder, and left ankle and an appendectomy scar as 
zero percent disabling.  Although the veteran has complained 
of arthritic pain of the shoulders and ankles as well as 
other joints, x-ray reports of the ankles, shoulders, hips, 
and elbows were normal in August 1998.  The veteran gave a 
history of an "inner ear attack" about six months prior to 
a May 1996 examination by David G. Pou, M.D., for which she 
was treated at a VA hospital.  Dr. Pou noted that she had no 
ear complaints in May 1996.  A May 1996 audio evaluation was 
normal.  No findings relevant to contusions or abrasions of 
the ears, shoulders, or ankles have been noted on recent 
examinations conducted in 1996 and 1998.  Therefore, the 
Board concludes that a zero percent rating is appropriate for 
contusion and abrasion of the right ear, right shoulder, and 
left ankle.  Although the appendectomy scar was noted on an 
August 1998 VA examination, no impairment of function of any 
part was associated with it, and the rating criteria requires 
that the scar be rated on limitation of the function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Because there is no disability associated with the scar, the 
Board concludes that the zero percent rating is appropriate.

Third, the RO has rated organic back disease, degenerative 
joint disease; suspected glaucoma, left eye; an ear 
condition; and deviated nasal septum as zero percent 
disabling.  The RO has listed these conditions under "NSC" 
(nonservice-connected) on the rating decision because the 
veteran claimed service connection for back, ear, eye, and 
nose conditions in 1970 and these claims were denied.  
Although the RO assigned a zero percent rating for the back 
condition as "organic back disease, degenerative joint 
disease" under Diagnostic Code 5295, current 
nonservice-connected degenerative joint disease of the lumbar 
spine has been assigned a 20 percent rating under Diagnostic 
Code 5003, as shown on the rating decision document and 
discussed below.

As noted above, there were no complaints or findings relevant 
to an ear condition on the May 1996 examination of Dr. Pou.  
Therefore, a zero percent rating is appropriately assigned 
for an ear condition claimed in 1970 that is not shown 
currently.

Current medical evidence does show that the veteran has a 
deviated nasal septum but a compensable rating may be 
assigned under current rating criteria for that disorder 
where "traumatic only" and where there is 50 percent nasal 
obstruction on both sides or total nasal obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502. The criteria 
for rating the disorder were revised in 1996 after the 
veteran filed her claim for pension.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).  Under 
the old criteria, a compensable rating could be assigned for 
a traumatic deviation only with marked interference with 
breathing space.  38 C.F.R. § 4.96, Diagnostic Code 6502 
(1996).  There is no evidence in this case that the deviated 
nasal septum is traumatic.  Dr. Pou's May 1996 examination 
report shows that the deviation is "mild" and a November 
1998 examination shows that there is no nasal obstruction.  
Therefore, a zero percent rating was appropriately assigned 
in this case for the deviated nasal septum.

With regard to the suspected glaucoma, left eye, this 
disorder was diagnosed on an April 1996 VA Visual 
examination.  In her April 2000 declaration, the veteran 
stated that the diagnosis of glaucoma had recently been 
confirmed at a VA Medical Center (VAMC).  The Board will 
assume for the purpose of this claim that the diagnosis is 
not simply suspected but confirmed.  Glaucoma is rated on 
impairment of visual acuity or field loss with a minimum 
rating of 10 percent.  38 C.F.R. § 4.83a, Diagnostic Code 
6013.  In April 1996, an examiner noted that the veteran had 
20/20 corrected vision in both eyes.  There was no visual 
field deficit.  On an August 1998 VA General Medical 
examination, the doctor noted that vision in the right eye 
was 20/40 and the left was 20/70 which warrants a 10 percent 
rating under the schedular criteria.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Therefore, the Board concludes that a 
10 percent rating was warranted for glaucoma, rather than a 
zero percent rating, and that this would have resulted in a 
combined rating of 80 percent rather than 70 percent for the 
purposes of section 4.16(a).  However, the percentage 
requirements of section 4.16(a) had already been met even 
without the assignment of a 10 percent rating for glaucoma.  
Nevertheless, the Board will consider the additional 10 
percent rating below in determining whether 
nonservice-connected pension benefits should have been 
granted.

Fourth, zero percent ratings have been assigned for an 
umbilical hernia and vocal cord polyps.  The RO rated the 
umbilical hernia under the criteria for an inquinal hernia.  
A zero percent rating is assigned where the hernia is small, 
reducible, or without true hernia protrusion or where it is 
not operated, but remedial.  A 10 percent rating may be 
assigned for a postoperative recurrent hernia, readily 
reducible and well supported by a truss or belt.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  In this case, a January 1999 
VA outpatient note reflected an umbilical hernia that was 
slightly tender to palpation and reducible.  The plan was an 
elective repair which the veteran elected to delay while she 
attempted to lose weight.  Because the hernia is reducible, 
the Board concludes that the zero percent rating was 
appropriate and that a higher rating, even if warranted, 
would not be permanent because the hernia may be repaired and 
permanence of a higher rating is required for pension 
purposes.  38 C.F.R. § 4.71.

With regard to the vocal cord polyps, the RO has rated this 
disorder under Diagnostic Code 6820-6520.  Diagnostic Code 
6820 is for benign neoplasms of any part of the respiratory 
system and they are to be rated by appropriate respiratory 
analogy which in this case is under Diagnostic Code 6520 for 
stenosis of the larynx.  38 C.F.R. § 4.97, Diagnostic Code 
6820-6520.  The revisions to the criteria for evaluating 
respiratory disorders provide for the evaluation of many of 
the respiratory disorders under the schedule, at least in 
part, based on the results of pulmonary function tests 
(PFTs).  The examining physician is required to obtain PFTs 
where the criteria call for them but need not interpret the 
results since the criteria themselves contain the actual 
figures that warrant various evaluations.  The PFTs must be 
conducted post-drug or post-medication or post-inhalation 
therapy because it is the post-drug or post-therapy results 
that are considered for rating purposes.  See 61 Fed. Reg. 
46727 (Sept. 5, 1996).  In this case, PFTs were conducted in 
August 1998 and January 1999 but only the August 1998 report 
shows post-treatment values.

Under current criteria, a 10 percent evaluation may be 
granted if PFTs reflect forced expiratory volume in one 
second (FEV1) of 71 to 80 percent predicted, with Flow-Volume 
Loop compatible with upper airway obstruction.  On testing 
conducted by VA in August 1998, the veteran's FEV1 was 85 
percent predicted, post-treatment, and therefore the 
criterion for a 10 percent rating was not met.  Under the old 
criteria, mild dyspnea on heavy exertion was required, and, 
although a May 1996 General Medical examination showed that 
the veteran complained of being unable to walk more than one 
flight of stairs due to her back, her knees, her weight, and 
shortness of breath, shortness of breath was not associated 
with the vocal cord polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6820-6520 (1996).  Rather, the May 1996 examiner noted 
signs of chronic obstructive pulmonary disease (COPD) which 
has been rated separately.  On a November 1998 VA Nose, 
Sinus, Larynx, and Pharynx examination on which the diagnosis 
was vocal cord polyps, the examiner noted that the veteran 
had no dyspnea at rest or on exertion.  Therefore, the Board 
concludes that the zero percent evaluation for vocal cord 
polyps was appropriate.

Concerning the disabilities for which the RO assigned more 
than a zero percent rating, the Board observes that the RO 
rated COPD as 10 percent disabling.  Under the revised 
criteria, a 10 percent rating is warranted where PFTs reflect 
FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent or DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604.  On the August 1998 PFTs, the 
FEV-1/FVC was 80 percent, thereby warranting a 10 percent 
rating.  The criteria for a higher rating were not met by the 
findings on the PFT report.  There was no Diagnostic Code for 
COPD under the old criteria.  A rating higher than 10 percent 
under the criteria for analogous conditions such as bronchial 
asthma or pulmonary emphysema required findings of a moderate 
degree of disability such as rather frequent asthmatic 
attacks separated by only 10-14 day intervals with moderate 
dyspnea on exertion between attacks or a moderate degree of 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on a level surface.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6602, 6603 (1996).  Although the 
veteran reported to examiners in May 1996 and August 1998 
that she becomes "short winded" after walking up stairs and 
rushing around, there was no evidence that the dyspnea was 
moderate rather than mild.  Moreover, the May 1996 examiner 
attributed her difficulty walking up stairs in part to her 
weight or obesity and did not associate dyspnea on exertion 
primarily or solely with COPD which was noted to be stable by 
both examiners.  Accordingly, the Board concludes that the 10 
percent rating assigned for COPD was appropriate.

A 10 percent rating has been assigned for internal and 
external hemorrhoids.  The 10 percent rating contemplates 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidence frequent recurrences.  The highest 
rating of 20 percent is warranted with persistent bleeding 
and with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  The medical evidence shows 
that a surgical banding procedure was done for the veteran's 
hemorrhoids in 1991 and 1994.  On the May 1996 VA examination 
report, the examiner noted external hemorrhoids present, 
mostly hemorrhoid tags.  One small internal hemorrhoid was 
also noted.  There were no signs of any bleeding or rectal 
fissures.  On the August 1998 VA examination report, the 
examiner noted external hemorrhoids present.  They were not 
particularly tender and there was no bleeding.  The Board 
concludes, based on this medical evidence, that the 10 
percent rating assigned for hemorrhoids is appropriate.

A 10 percent rating had been assigned under Diagnostic Code 
5003 for degenerative arthritis of the knees.  X-ray reports 
show that findings pertaining to the knees were normal in May 
1996 but a minor abnormality was noted in August 1998.  
Specifically, the radiologist noted on the August 1998 report 
that there were minimal arthritic changes of the right and 
left knees.  On the August 1998 VA Joints examination, the 
examiner noted that on physical examination of the joints, 
including the knees, there were no joint abnormalities.  
Ligaments were intact, there was no crepitation, no popping, 
no evidence of synovial inflammation, and no abnormalities.  
Thus, there was no basis of a 10 percent or higher rating 
under the diagnostic codes pertaining to the knees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Range of 
motion of the knees in August 1998 was from 0 degrees to 131 
and 133 degrees, and therefore the criteria for a 10 percent 
rating based on limitation of motion was not met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261; see also 38 C.F.R. 
§ 4.71, PLATE II.  However, where motion of a joint is 
limited, although not enough to warrant a 10 percent rating 
or higher, and there are x-ray findings of arthritic changes, 
a 10 percent rating may be assigned under Diagnostic Code 
5003.  Therefore, the Board finds the assignment of the 10 
percent rating for degenerative arthritis of the knees under 
this code appropriate.

A 20 percent rating has been assigned for degenerative joint 
disease of the lumbar spine under Diagnostic Code 5003 and a 
10 percent rating for cervical spondylosis under Diagnostic 
Code 5293-5290.  Recent medical evidence, including VA x-ray 
and examination reports dated in May 1996 and August 1998 
show slight narrowing of L5-6 or L5-S1 disc space and mild 
thoracic spondylosis.  Diagnoses include degenerative joint 
disease of the spine, thoracic spondylosis, and chronic 
lumbar strain.  A 20 percent rating may be assigned under 
Diagnostic Code 5003 with x-ray evidence of involvement of 2 
or more minor joint groups with occasional incapacitating 
exacerbations, and the dorsal or thoracic vertebrae and the 
lumbar vertebrae are considered groups of minor joints.  
38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003.  Range of 
motion testing in May 1996 and August 1998 does not reflect 
that a combined rating higher than 20 percent could be 
awarded by assigning separate ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292.  
Moreover, the medical evidence of record does not reflect 
that the veteran has intervertebral disc syndrome of the 
lumbar spine or severe lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295.  Accordingly, the Board 
concludes that the 20 percent rating under Diagnostic Code 
5003 for degenerative joint disease of the lumbar spine is 
appropriate.

With regard to the cervical spine, mild cervical spondylosis 
was shown on an x-ray report in May 1996.  There were no 
complaints or findings relevant to the cervical spine on 
examination in May 1996.  On an August 1998 VA x-ray report, 
the radiologist noted a minimal narrowing of the mid cervical 
disc spaces.  An examiner diagnosed cervical spondylosis on 
an August 1998 VA spine examination.  There were no 
complaints or findings relevant to the cervical spine on 
examination.  The RO has assigned a 10 percent rating for 
cervical spondylosis under Diagnostic Code 5293-5290 which 
contemplates slight limitation of motion of the cervical 
spine and mild intervertebral disc syndrome.  There is no 
basis in the medical evidence to assign a rating higher than 
10 percent for the mild cervical spondylosis shown by x-ray.  
Accordingly, the Board concludes that the 10 percent rating 
is appropriate.

A 50 percent rating has been assigned for hysterectomy with 
bilateral salpingo-oophorectomy which is the appropriate 
rating under the rating criteria for the complete removal of 
the uterus and both ovaries.  38 C.F.R. § 4.116, Diagnostic 
Code 7617.  Therefore, the Board concludes that the correct 
rating has been assigned for the results of this surgery.

Thus, the veteran has been assigned a 50 percent rating, a 20 
percent rating, and four 10 percent ratings by the RO, and, 
as noted above, the Board will assume for the purposes of the 
combined rating, that the veteran should have been assigned 
another 10 percent rating for glaucoma based on the results 
of visual acuity testing reflected on the August 1998 VA 
General Medical examination report.  Under the table in the 
VA Schedule for Rating Disabilities for determining a 
combined rating, the combined rating for a 50 percent rating, 
a 20 percent rating, and five 10 percent ratings would be 80 
percent.  38 C.F.R. § 4.25, TABLE I.  Therefore, with or 
without the 10 percent rating for glaucoma, the veteran meets 
the percentage requirements for a total rating under section 
4.16(a).  Moreover, although a doctor noted, for example, 
that COPD was "stable", there is no evidence that any of 
the disorders now rated will improve and so the ratings 
assigned may be considered permanent.  In this regard, the 
Board notes that the results of the hysterectomy are 
obviously permanent in nature, and medical evidence shows 
that the hemorrhoids have been present since at least the 
late 1980s.  Finally, the Board will assume -- so as not to 
render an unsubstantiated medical conclusion -- for the 
purpose of this claim that degenerative joint disease is 
progressive in nature and that none of the degenerative 
changes now rated will improve or ameliorate in the future.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that such an assumption is 
favorable to the veteran so that the Board may conclude that 
the rated disorders are permanent, a requirement for pension 
purposes.

As noted above, because the veteran's combined disability 
rating met the percentage requirements of section 4.16(a), 
the RO denied the claim because, in the judgment of the 
rating board, the veteran was not found to be unable to 
secure and follow substantially gainful employment by reason 
of disability.  38 C.F.R. § 4.17.  With regard to that 
determination, the Board notes that generally speaking the 
ratings provided for disabilities by the VA Schedule for 
Rating Disabilities are intended to compensate reduction in 
earning capacity as a result of the specific disorder and are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
However, in this case, the VA examiner who conducted the 
August 1998 gynecological examination stated in a November 
1998 addendum to that examination that there are no residual 
effects from the total abdominal hysterectomy and bilateral 
salpingo-oophorectomy that would interfere with the veteran's 
ability to work.  Accordingly, the Board notes that in this 
case the disability assigned the highest rating actually 
produces no disabling effects with regard to the ability to 
secure and follow a substantially gainful occupation.  Thus, 
although the 50 percent rating would be helpful under the 
"objective" standard or "average person" test if, combined 
with other disabilities, it contributed to a combined rating 
of 100 percent.  However, the 50 percent rating contributes 
nothing in a case such as this one where, under the 
"subjective" standard, the question involved is whether 
this particular veteran -- not the "average person" -- is, 
in the judgment of the rating board, unable to secure and 
follow a substantially gainful occupation and the medical 
evidence of record demonstrates that, despite the rating 
assigned, the disorder produces no disabling residual effects 
that interfere with the ability to work.

Thus, the remaining question in this case is whether the 
disabling effects of the remaining disorders render the 
veteran unable to secure and follow a substantially gainful 
occupation.  The Board observes that, if only the disorder 
rated 20 percent and the five disorders rated 10 percent were 
considered in determining the combined evaluation in this 
case, it would have been 50 percent and the percentage 
requirements of section 4.16(a) would not have been met.  
38 C.F.R. §§ 4.16(a), 4.25.  In such a case, the RO is 
required to refer the matter to an Adjudication Officer for 
extra-schedular consideration where, in the judgment of the 
rating board, the veteran is nevertheless unemployable by 
reason of such disability.  38 C.F.R. §§ 3.321(b)(2), 
4.17(b).  In similar cases regarding extra-schedular 
consideration involved in claims for compensation benefits, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, although the Board may not assign an 
extra-schedular rating in the first instance because the 
authority for doing so is vested in a particular VA official 
(in this instance, the Adjudication Officer), the Board may 
consider whether remand to the RO for referral to those 
officials is warranted.  Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOGCPREC 6-96 (Aug. 16, 
1996).  However, in either case -- i.e., whether the combined 
rating met the percentage requirements of section 4.16(a) or 
did not, the rating board was required to render a judgment 
as to whether the veteran was unable to secure and follow a 
substantially gainful occupation.  The Adjudication Officer 
would only become involved if the rating board rendered that 
judgment in the affirmative.  The rating board did not do so 
in this case, the RO denied the claim for pension, and the 
veteran appealed the denial to the Board.

On appeal, the Board must consider the remaining disabilities 
-- i.e., degenerative joint disease of the lumbar spine; 
cervical spondylosis; degenerative arthritis of the knees; 
COPD; hemorrhoids; and glaucoma -- not only with regard to 
whether they produce actual disabling effects but also in 
light of other relevant factors such as the veteran's age and 
educational and occupational background.  See 38 C.F.R. 
§ 3.321(b)(2).  The veteran's DD Form 214 shows her birthdate 
as December 1, 1948, and so she is presently 51 years old.  
The DD Form 214 as well as her application for pension shows 
that she is a high school graduate.

She stated on her March 1996 application form that she last 
worked in September 1990 as a cook at Pizza King.  She 
provided a history to a VA examiner in May 1996 that she 
"was cleaning houses for work activity up through 1993 and 
she stopped working when she became caretaker for her 
grandmother and an uncle, both of who[m] have died 
recently."  The veteran reported to the examiner that she 
had no income herself and that she lived with her mother who 
received Social Security income.  She also stated that she 
was the legal guardian of two young people who have been 
receiving Social Security payments because their mother was 
killed and that this also helped to supplement her income.  
In August 1998, the veteran reported to a VA examiner that 
she had had various jobs over the years such as housekeeping, 
cashier, and cook.  She stated that she had not worked for 
five to six years partially due to her health and that she 
had not applied for and did not receive Social Security 
income.  In a statement submitted to the RO in November 1998, 
the veteran reported that she had not worked since 1991 and 
that, prior to that time, she was a maid or housekeeper 
attendant at private homes and worked about three days per 
week.

In the Declaration submitted by the veteran to the Board in 
April 2000, the veteran repeated essentially the same 
occupational history as she reported in her application and 
as recorded on VA examination reports.  Therefore, the Board 
concludes that her statement need not be remanded for 
consideration by the RO because the RO has already reviewed 
the same information in other documents in rendering its 
decision.  38 C.F.R. § 20.1304(c); see Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

The veteran stated that she had been unable to secure and 
follow a substantially gainful occupation as the result of 
her disabilities since approximately 1993.  Prior to that she 
had been employed as a cook at Pizza King for about five 
years and then had worked as domestic help, working two 
houses a day, six and seven days a week.  She stated that in 
about 1993 or 1994 she became physically unable to do 
domestic work by herself because she had trouble breathing, 
kneeling, bending, walking up stairs, and lifting, all 
symptoms which she stated continue today.  She stated that 
she continued to do housework with her cousin, but only one 
house a day, until 1995.  She reported that since 1995 she 
had only been able to clean houses occasionally and that her 
annual income had been approximately $900.00 since 1995.  She 
contended that the decrease in her ability to work since 1993 
had been the result of the various medical problems shown by 
the medical evidence in the claims file.

With regard to the veteran's disabilities, the Board notes 
that the VA gynecological examiner has stated that there are 
no disabling effects from the hysterectomy and bilateral 
salpingo-oophorectomy that prevent the veteran from working.  
Of the remaining disabilities -- i.e., degenerative joint 
disease of the lumbar spine; cervical spondylosis; 
degenerative arthritis of the knees; COPD; hemorrhoids; and 
glaucoma -- there have been no complaints or findings 
relevant to the x-ray finding of cervical spondylosis shown 
on recent medical evidence since 1996 except for slight 
limitation of motion shown in November 1998.  The hemorrhoids 
have not required surgical treatment since 1994 and no 
bleeding or large, thrombotic hemorrhoids as are required for 
the 10 percent rating were noted on examinations in 1996 or 
1998.  The VA outpatient reports of record dated in 1999 show 
no complaints or findings relevant to hemorrhoids and a 
January 1999 rectal examination was without masses.  The COPD 
is described as stable, and, although it may produce some 
shortness of breath as shown on the PFTs which reflect a 10 
percent respiratory disability, examiners have also 
attributed difficulty in climbing stairs and walking to the 
veteran's obesity.

The degenerative changes of the spine and knees appear, based 
on examiners' notations and reports in the medical evidence 
of record since 1996, to have the most disabling effects with 
regard to the veteran's ability to perform physically 
demanding work such as cleaning houses. In this regard, the 
Board notes that in her April 2000 Declaration the veteran 
asserted that she became physically unable to do domestic 
work by herself because she had trouble breathing, kneeling, 
bending, walking up stairs, and lifting.  However, although 
the veteran may be unable to perform physically demanding 
tasks such as house cleaning, she is a high school graduate 
who has prior work experience as a cook and as a cashier, 
jobs which would not be as physically demanding as house 
cleaning.  Accordingly, the Board concludes that the veteran 
is not shown to be unable to secure and follow substantially 
gainful employment by reason of disability.  38 C.F.R. 
§ 4.17.


ORDER

Nonservice-connected pension is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


